Exhibit 10.1
SECOND AMENDMENT TO CREDIT AGREEMENT


THIS SECOND AMENDMENT, dated as of August 20, 2010 (this “Amendment”) to the
Credit Agreement, dated as of June 24, 2009 (as amended, restated, supplemented
or modified, from time to time, the “Credit Agreement”), by and among COMTECH
TELECOMMUNICATIONS CORP., a Delaware corporation (the “Company”), the Lenders
party thereto and CITIBANK, N.A., a national banking association, as
Administrative Agent for the Lenders.


WHEREAS, the Company has requested that the Lenders amend certain provisions of
the Credit Agreement to, among other things, increase the Total Commitment in
accordance with Section 2.04 of the Credit Agreement, and the Lenders have
agreed to amend such provisions of the Credit Agreement and grant such consent,
subject to the terms and conditions set forth herein;
 
NOW, THEREFORE, in consideration of the premises and of the mutual agreements
herein contained, the parties hereto agree as follows:
 
1.           Amendments.
 
           (a)           The following definitions in Section 1.01 of the Credit
Agreement are hereby amended and restated in their entirety to provide as
follows:
 
“Commercial Letter of Credit Commitment” shall mean the obligation of the
Issuing Lender to issue Commercial Letters of Credit on the terms herein
described in an aggregate amount up to $15,000,000.
 
“Consolidated Total Indebtedness” shall mean the Indebtedness of the Company and
its Subsidiaries on a Consolidated basis, provided that, for purposes of
determining Consolidated Total Indebtedness only, Indebtedness shall not be
deemed to include any cash secured Commercial Letter of Credit or cash secured
Standby Letter of Credit.
 
“Fixed Charge Coverage Ratio” shall mean the ratio of (A) Consolidated EBITDA
minus Consolidated Unfunded Capital Expenditures to (B)(i) all payments of
principal on Consolidated Funded Debt except for any Indebtedness that is paid
in connection with a Permitted Acquisition provided that such Indebtedness is
paid prior to or simultaneously with such Permitted Acquisition plus (ii) cash
interest paid on a Consolidated basis plus (iii) cash taxes paid on a
Consolidated basis plus (iv) the portion of the aggregate amount of (x) cash
dividends paid plus (y) consideration paid by the Company to repurchase Equity
Securities which portion is in excess of $50,000,000 during the term of this
Agreement.  All of the foregoing categories shall be calculated (without
duplication) over the four fiscal quarters ended on or most recently ended prior
to the date of determination thereof.
 
 “Revolving Credit Commitment” shall mean, with respect to each Lender, the
obligation of such Lender to make Revolving Credit Loans to the Company and to
acquire participations in Letters of Credit issued hereunder, in an aggregate
amount not to exceed the amount set forth opposite such Lender’s name on the
signature pages to the Second Amendment.
 
 
1

--------------------------------------------------------------------------------

 
 
“Standby Letter of Credit Commitment” shall mean the obligation of the Issuing
Lender to issue Standby Letters of Credit on the terms herein described in an
aggregate amount up to $35,000,000.
 
“Total Commitment” shall mean, at any time, the aggregate of the Commitments in
effect at such time, which as of the effective date of the Second Amendment
shall be $150,000,000.
 
“Total Revolving Credit Commitment” shall mean, at any time, the aggregate of
the Revolving Credit Commitments in effect at such time, which as of the
effective date of the Second Amendment shall be $150,000,000.
 
                      (b)           The following definition is hereby added to
Section 1.01 of the Credit Agreement in its appropriate alphabetical order:
 
“Second Amendment” shall mean the Second Amendment to Credit Agreement, dated as
of August 20, 2010, among the Company, the Lenders and the Administrative Agent.
 
2.  
Conditions to Effectiveness.

 
This Amendment shall become effective upon receipt by the Administrative Agent
of:
 
(a)           this Amendment duly executed by the Company and the Guarantors,
 
(b)           amended and restated Revolving Credit Notes, each duly executed by
the Company, in connection with the Revolver Increase, in the amounts set forth
on the signature page hereto, and each substantially in the form attached to the
Credit Agreement as Exhibit A;
 
(c)           a certificate of the Company certifying that (i) no Default or
Event of Default shall have occurred and be continuing or shall occur as a
result of the Revolver Increase and (ii) the representations and warranties made
by the Company in the Credit Agreement and in the other Loan Documents are true
and complete in all material respects with the same force and effect as if made
on and as of such date (or, to the extent any such representation or warranty
specifically relates to an earlier date, such representation or warranty is true
and complete in all material respects as of such earlier date); and
 
(d)           such other documents, instruments or agreements that the
Administrative Agent shall reasonably require with respect thereto.
 
3.  
Miscellaneous.

 
Capitalized terms used herein and not otherwise defined herein shall have the
same meanings as defined in the Credit Agreement.


Except as expressly amended and waived hereby, the Credit Agreement shall remain
in full force and effect in accordance with the original terms thereof.


The amendments set forth above are limited specifically to the matters set forth
above and for the specific instances and purposes given and do not constitute
directly or by implication a waiver or amendment of any other provision of the
Credit Agreement or a waiver of any Default or Event of Default, whether now
existing or hereafter arising, which may occur or may have occurred.
 
 
2

--------------------------------------------------------------------------------

 


The Company hereby (i) represents and warrants that (a) after giving effect to
this Amendment, the representations and warranties made by the Company and each
of its Subsidiaries pursuant to the Credit Agreement and the other Loan
Documents to which each is a party are true and correct in all material respects
as of the date hereof with the same effect as though such representations and
warranties had been made on and as of such date, unless any such representation
or warranty is as of a specific date, in which case, as of such date and (b)
after giving effect to this Amendment, no Default or Event of Default has
occurred and is continuing and (ii) confirms that the liens, heretofore granted,
pledged and/or assigned to the Administrative Agent for the Lenders shall not be
impaired, limited or affected in any manner whatsoever by reason of this
Amendment.


The Company hereby further represents and warrants that the execution, delivery
and performance by the Company of this Amendment and the Credit Agreement (as
amended by this Amendment), (a) have been duly authorized by all requisite
corporate action, (b) will not violate or require any consent (other than
consents as have been made or obtained and which are in full force and effect)
under (i) any provision of law applicable to the Company, any applicable rule or
regulation of any Governmental Authority, or the Certificate of Incorporation or
By-laws of the Company, (ii) any order of any court or other Governmental
Authority binding on the Company or (iii) any agreement or instrument binding on
the Company.  Each of this Amendment and the Credit Agreement (as amended
hereby), constitutes a legal, valid and binding obligation of the Company.


This Amendment may be executed in one or more counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute
but one Amendment. This Amendment shall become effective when duly executed
counterparts hereof which, when taken together, bear the signatures of each of
the parties hereto shall have been delivered to the Administrative Agent.


This Amendment shall constitute a Loan Document.


This Amendment shall be governed by, and construed in accordance with, the laws
of the State of New York.


[next page is signature page]

 
3

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Company, the Administrative Agent and the Lenders have
caused this Amendment to be duly executed by their duly authorized officers, all
as of the day and year first above written.
 
 
Revolving Credit Commitment:
CITIBANK, N.A., as Administrative Agent and as a Lender
$49,500,000.00 
       
By:________________________
 
Name:   Stuart N. Berman
 
Title:     Vice President
   
Revolving Credit Commitment:
JPMORGAN CHASE BANK, N.A., as a Lender
$30,000,000.00
       
By:________________________
 
Name:
 
Title:
   
Revolving Credit Commitment:
BANK OF AMERICA, N.A., as a Lender
$27,750,000.00
       
By:________________________
 
Name:
 
Title:
   
Revolving Credit Commitment:
MANUFACTURERS AND TRADERS TRUST COMPANY, as a Lender
$27,750,000.00 
       
By:________________________
 
Name:
 
Title:
   
Revolving Credit Commitment:
NEW YORK COMMERCIAL BANK, as a Lender
$15,000,000.00
       
By:________________________
 
Name:
 
Title:
     
COMTECH TELECOMMUNICATIONS
 
CORP.
     
By:_____________________________
 
Name:
 
Title:


 
 
4

--------------------------------------------------------------------------------

 


Each of the undersigned, not as a party to the Credit Agreement but as a
Guarantor under the Guaranty, dated June 24, 2009, hereby (a) accepts and agrees
to the terms of the foregoing, (b) acknowledges and confirms that all terms and
provisions contained in the Loan Documents to which it is a party are, and shall
remain, in full force and effect in accordance with their respective terms, (c)
reaffirms and ratifies all the representations and covenants contained in each
Loan Document in all material respects to which it is a party; and (d)
represents, warrants and confirms the non-existence of any offsets, defenses, or
counterclaims to its obligations under any of the Loan Documents to which it is
a party.
 

 
COMTECH ANTENNA SYSTEMS, INC.
 
COMTECH SYSTEMS, INC.
 
COMTECH EFDATA CORP.
 
COMTECH PST CORP.
 
COMTECH MOBILE DATACOM CORPORATION
 
COMTECH XICOM TECHNOLOGY, INC.
 
COMTECH TIERNAN VIDEO, INC.
 
COMTECH TOLT TECHNOLOGIES, INC.
 
COMTECH SYSTEMS INTERNATIONAL, INC.
 
COMTECH COMMUNICATIONS CORP.
 
ARMER COMMUNICATIONS ENGINEERING SERVICES, INC.
 
TIERNAN RADYNE COMSTREAM, INC.
 
COMTECH AEROASTRO, INC.
          By:___________________________  
Name:  Michael Porcelain
Title:    Authorized Signatory of each corporation
       


 
 
5

--------------------------------------------------------------------------------

 

Exhibit A


FORM OF
AMENDED AND RESTATED
REVOLVING CREDIT NOTE
 
[$_______________]
Suffolk County, New York
 
 August 20, 2010

 
FOR VALUE RECEIVED, COMTECH TELECOMMUNICATIONS CORP., a Delaware corporation
(the “Company”), promises to pay to the order of [___________________] (the
“Lender”), on or before the Revolving Credit Commitment Termination Date,
[_________________($________) DOLLARS], or, if less, the unpaid principal amount
of all Revolving Credit Loans made by the Lender to the Company under the Credit
Agreement referred to below.


The Company promises to pay interest on the unpaid principal amount hereof from
the date hereof until paid in full at the rates and at the times which shall be
determined, and to make principal repayments on this Note at the times which
shall be determined, in accordance with the provisions of the Credit Agreement
referred to below.


This Note is one of the “Revolving Credit Notes” referred to in the Credit
Agreement, dated as of June 24, 2009, by and among the Company, the Lenders
which from time to time are parties thereto and  Citibank, N.A., as
Administrative Agent (as the same may be amended, restated, modified or
supplemented from time to time, the “Credit Agreement”) and is issued pursuant
to and entitled to the benefits of the Credit Agreement to which reference is
hereby made for a more complete statement of the terms and conditions under
which the Revolving Credit Loans evidenced hereby were made and are to be
repaid.  Capitalized terms used herein without definition shall have the
meanings set forth in the Credit Agreement.


The Lender and any subsequent holder of this Note each agrees, by its acceptance
hereof, that before transferring this Note it shall record the date, Type, and
amount of each Revolving Credit Loan, and the date and amount of each payment or
prepayment of principal of each Revolving Credit Loan previously made hereunder
on the grid schedule annexed to this Note; provided, however, that the failure
of the Lender or holder to set forth such Revolving Credit Loans, payments and
other information on the attached grid schedule shall not in any manner affect
the obligation of the Company to repay the Revolving Credit Loans made by the
Lender in accordance with the terms of this Note.


This Note is subject to prepayment pursuant to Section 3.03 of the Credit
Agreement.


Upon the occurrence and during the continuance of an Event of Default, the
unpaid balance of the principal amount of this Note together with all accrued
but unpaid interest thereon, may become, or may be declared to be, due and
payable in the manner, upon the conditions and with the effect provided in the
Credit Agreement.


All payments of principal and interest in respect of this Note shall be made in
lawful money of the United States of America in immediately available funds at
the office of Citibank, N.A. as Administrative Agent for the Lenders under the
Credit Agreement, located at 730 Veterans Memorial Highway, Hauppauge, New York
11788, or at such other place as shall be designated in writing for such purpose
in accordance with the terms of the Credit Agreement.
 
 
6

--------------------------------------------------------------------------------

 
 
No reference herein to the Credit Agreement and no provision of this Note or the
Credit Agreement shall alter or impair the obligation of the Company, which is
absolute and unconditional, to pay the principal of and interest on this Note at
the place, at the respective times, and in the currency herein prescribed.


The Company waives presentment, diligence, demand, protest, and notice of any
kind in connection with this Note.


THIS NOTE IS AN AMENDMENT AND RESTATEMENT OF, AND IS BEING ISSUED IN REPLACEMENT
OF AND SUBSTITUTION FOR THAT CERTAIN REVOLVING CREDIT NOTE, DATED JUNE 24, 2009,
IN THE ORIGINAL PRINCIPAL AMOUNT OF $___________ISSUED BY THE COMPANY IN FAVOR
OF THE LENDER (THE “ORIGINAL NOTE”).  IN ADDITION TO EVIDENCING THE OUTSTANDING
INDEBTEDNESS FORMERLY EVIDENCED BY THE ORIGINAL NOTE, THIS NOTE SHALL EVIDENCE
ANY ACCRUED AND UNPAID INTEREST ON THE ORIGINAL NOTE.  THE EXECUTION AND
DELIVERY OF THIS NOTE SHALL NOT BE CONSTRUED TO HAVE CONSTITUTED A REPAYMENT OF
ANY PRINCIPAL OF, OR INTEREST ON, THE ORIGINAL NOTE.


THIS NOTE SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAW, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OR CHOICE OF LAW,
WHICH WOULD APPLY THE SUBSTANTIVE LAW OF ANY OTHER STATE.


IN WITNESS WHEREOF, the Company has caused this Note to be executed and
delivered by its duly authorized officer, as of the day and year and at the
place first above written.


COMTECH TELECOMMUNICATIONS CORP.




By:_______________________________
Name:
Title:

 
7

--------------------------------------------------------------------------------

 

SCHEDULE






Date
Principal
Type
 
Applicable
Amount of
Notation
 of
Amount of
 of
Interest
Interest
Principal
Made
Loan
Loan         
Loan
Rate     
Period   
Paid            
By           

 

 
 
8

--------------------------------------------------------------------------------

 
